DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Brink 2015/0282464.
In regard to claims 1 and 11, Brink discloses a fishing lure comprising a main body unit (30) elongated in one direction; and a lip unit (12) provided at one end of the main body unit and connected to a fishing line (see Figs. 7-9), wherein the lip unit is inclined with respect to a longitudinal direction of the main body unit so that an angle (20-50° in relation to surface of the water; see para. 0042) at which the main body unit is raised is adjusted in accordance with resistance of water that occurs as the fishing line is pulled.
In regard to claim 10, Brink wherein a coupling part (32) to which a fishing hook is coupled is provided on an upper portion of the main body unit (32 is located on an upper portion with respect to the bottom of body 30) in order to prevent the main body unit from being caught at the bottom.
Claim(s) 1-4, 10, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Budd 9,615,552.
In regard to claims 1 and 11, Budd discloses a fishing lure comprising a main body unit (12) elongated in one direction; and a lip unit (30) provided at one end of the main body unit and connected to a fishing line (22), wherein the lip unit is inclined with respect to a longitudinal direction of the main body unit so that an angle ( ) at which the main body unit is raised is adjusted in accordance with resistance of water that occurs as the fishing line is pulled.
In regard to claim 2, Budd discloses wherein when a direction in which the lip unit is raised as the fishing line is pulled is defined as an upward direction, the lip unit is inclined such that a distance between an upper side of the lip unit (leftmost 34 in Fig. 1) and the main body unit is relatively longer than a distance between a lower side of the lip unit (right edges of two rightmost occurrences of 34 in Fig. 1) and the main body unit based on one end of the lip unit (where 30 is attached to 12 in Fig. 1) coupled to the main body unit (12).
In regard to claim 3, Budd discloses wherein when an imaginary line connecting one end of the upper side and the other end of the lower side is defined as a first line and an imaginary line parallel to the longitudinal direction of the main body unit is defined as a second line, the lip unit is inclined such that an angle between the first line and the second line is 45 to 90 degrees (5-60 degrees; see col. 4, lines 34-38).
In regard to claim 4, Budd discloses wherein the lip unit (30) has a larger cross-sectional shape than the main body unit (see Figs. 2, 4) to increase an angle at which the main body unit is raised by increasing the resistance of the water when the fishing line is pulled.
In regard to claim 10, Budd wherein a coupling part (20) to which a fishing hook is coupled is provided on an upper portion of the main body unit (20 is located on an upper portion with respect to the bottom of body 15) in order to prevent the main body unit from being caught at the bottom.
Claim(s) 1-4, 10, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Brown 2004/0049970.
In regard to claims 1 and 11, Brown discloses a fishing lure comprising a main body unit (18) elongated in one direction; and a lip unit (55) provided at one end of the main body unit and connected to a fishing line (at 20), wherein the lip unit is inclined with respect to a longitudinal direction of the main body unit so that an angle (see Fig. 2) at which the main body unit is raised is adjusted in accordance with resistance of water that occurs as the fishing line is pulled.
In regard to claim 2, Brown discloses wherein when a direction in which the lip unit is raised as the fishing line is pulled is defined as an upward direction, the lip unit is inclined such that a distance between an upper side of the lip unit (forward upper end of 55 is spaced forwardly of front end of nose section 12) and the main body unit is relatively longer than a distance between a lower side of the lip unit (rear edges of 55 adjacent 18 & 56 in Fig. 3 are closer than the forward end of 55) and the main body unit based on one end of the lip unit (see Figs. 1-3) coupled to the main body unit (18).
In regard to claim 3, Brown discloses wherein when an imaginary line connecting one end of the upper side and the other end of the lower side is defined as a first line and an imaginary line parallel to the longitudinal direction of the main body unit is defined as a second line, the lip unit is inclined such that an angle between the first line and the second line is 45 to 90 degrees (acute angle between 55 and a horizontal line parallel to the horizontal axis defined by longitudinal axis of body 18).
In regard to claim 4, Brown discloses wherein the lip unit (30) has a larger cross-sectional shape than the main body unit (see Figs. 1, 3) to increase an angle at which the main body unit is raised by increasing the resistance of the water when the fishing line is pulled.
In regard to claim 10, Budd wherein a coupling part (19, 27) to which a fishing hook (32) is coupled is provided on an upper portion of the main body unit (32 is located on an upper portion with respect to the bottom of body 16) in order to prevent the main body unit from being caught at the bottom.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brink 2015/0282464 in view of Itoh 5,566,498 or Kato et al. 5,561,938.
Brink does not disclose wherein the main body unit comprises:  a load adjusting part configured to adjust a gradient of the main body unit by changing a center of gravity in the main body unit; and an insertion part into which a weight is inserted to provide a load so that the main body unit sinks in the water.  Itoh discloses a main body unit (1 OR 1-3); a lip unit (2 OR 2c,3c) inclined with respect to the longitudinal direction of the main body unit (see Fig. 28 OR see Fig. 1); wherein the main body unit comprises a load adjusting part (9, 12, 13, 15, 16 OR 2a,3a) configured to adjust a gradient of the main body unit by changing a center of gravity in the main body unit; and an insertion part (10, 20, 22, 23 OR 2b,3b) into which a weight is inserted to provide a load so that the main body unit sinks in the water.  It would have been obvious to one of ordinary skill in the art to modify the main body unit of Brink such that it comprises a load adjusting part configured to adjust a gradient of the main body unit by changing a center of gravity in the main body unit; and an insertion part into which a weight is inserted to provide a load so that the main body unit sinks in the water in view of Itoh or Kato et al. in order to provide a means for changing the center of gravity of the main body unit toward the rear of the main body unit during casting to increase the casting distance of the lure and to provide a means for adding ballast to the bottom of the main body unit to assist in maintaining the main body unit in an upright orientation during retrieval in the water by increasing the weight distribution toward the bottom of the main body unit.
In regard to claim 6, Brink and Itoh or Kato et al. disclose wherein the load adjusting part comprises:  a rail member (10, 15 of Itoh; 2a, 3a of Kato et al.) elongated in the longitudinal direction of the main body unit; and a weight member (9 of Itoh; 4 of Kato et al.) inserted into the rail member and configured to move on the rail member and provide a weight so that the center of gravity of the main body unit is adjusted in accordance with a position of the weight member.
In regard to claim 7, Brink and Itoh or Kato et al. disclose wherein the rail member is formed in a tubular shape (see Figs. 25a-28 of Itoh OR Figs. 1-3 of Kato et al.), the weight member moves on the rail member, and one end of the rail member is bent toward a lower portion of the main body unit (10, 15 extend forwardly and then downwardly into 13 adjacent bottom of body unit 1; forward end of 2a, 3a of Itoh is bent toward portion of 2-3 of Kato et al.).
In regard to claim 8, Brink and Itoh or Kato et al. disclose wherein the rail member is inclined downward so that the weight member is positioned on the lower portion of the main body unit (at 13 of Itoh as shown in Fig. 28; at lowermost forward end of 2a-3a of Kato et al. as shown in Fig. 1) in a state in which no external force is applied.
In regard to claim 9, Brink and Itoh or Kato et al. disclose wherein the insertion part has a plurality of spaces (20, 22, space below 10 in Fig. 28 of Itoh; 20, 17b, 18b of Kato et al.) formed in a lower portion of the main body unit so that a plurality of weights (21-23 of Itoh; 5, 21 of Kato et al.) is inserted into the plurality of spaces.
Claim(s) 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Budd 9,615,552 in view of Itoh 5,566,498 or Kato et al. 5,561,938.
Budd does not disclose wherein the main body unit comprises:  a load adjusting part configured to adjust a gradient of the main body unit by changing a center of gravity in the main body unit; and an insertion part into which a weight is inserted to provide a load so that the main body unit sinks in the water.  Itoh discloses a main body unit (1 OR 1-3); a lip unit (2 OR 2c,3c) inclined with respect to the longitudinal direction of the main body unit (see Fig. 28 OR see Fig. 1); wherein the main body unit comprises a load adjusting part (9, 12, 13, 15, 16 OR 2a,3a) configured to adjust a gradient of the main body unit by changing a center of gravity in the main body unit; and an insertion part (10, 20, 22, 23 OR 2b,3b) into which a weight is inserted to provide a load so that the main body unit sinks in the water.  It would have been obvious to one of ordinary skill in the art to modify the main body unit of Budd such that it comprises a load adjusting part configured to adjust a gradient of the main body unit by changing a center of gravity in the main body unit; and an insertion part into which a weight is inserted to provide a load so that the main body unit sinks in the water in view of Itoh or Kato et al. in order to provide a means for changing the center of gravity of the main body unit toward the rear of the main body unit during casting to increase the casting distance of the lure and to provide a means for adding ballast to the bottom of the main body unit to assist in maintaining the main body unit in an upright orientation during retrieval in the water by increasing the weight distribution toward the bottom of the main body unit.
In regard to claim 6, Budd and Itoh or Kato et al. disclose wherein the load adjusting part comprises:  a rail member (10, 15 of Itoh; 2a, 3a of Kato et al.) elongated in the longitudinal direction of the main body unit; and a weight member (9 of Itoh; 4 of Kato et al.) inserted into the rail member and configured to move on the rail member and provide a weight so that the center of gravity of the main body unit is adjusted in accordance with a position of the weight member.
In regard to claim 7, Budd and Itoh or Kato et al. disclose wherein the rail member is formed in a tubular shape (see Figs. 25a-28 of Itoh OR Figs. 1-3 of Kato et al.), the weight member moves on the rail member, and one end of the rail member is bent toward a lower portion of the main body unit (10, 15 extend forwardly and then downwardly into 13 adjacent bottom of body unit 1; forward end of 2a, 3a of Itoh is bent toward portion of 2-3 of Kato et al.).
In regard to claim 8, Budd and Itoh or Kato et al. disclose wherein the rail member is inclined downward so that the weight member is positioned on the lower portion of the main body unit (at 13 of Itoh as shown in Fig. 28; at lowermost forward end of 2a-3a of Kato et al. as shown in Fig. 1) in a state in which no external force is applied.
In regard to claim 9, Budd and Itoh or Kato et al. disclose wherein the insertion part has a plurality of spaces (20, 22, space below 10 in Fig. 28 of Itoh; 20, 17b, 18b of Kato et al.) formed in a lower portion of the main body unit so that a plurality of weights (21-23 of Itoh; 5, 21 of Kato et al.) is inserted into the plurality of spaces.
Claim(s) 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown 2004/0049970 in view of Itoh 5,566,498 or Kato et al. 5,561,938.
Brown does not disclose wherein the main body unit comprises:  a load adjusting part configured to adjust a gradient of the main body unit by changing a center of gravity in the main body unit; and an insertion part into which a weight is inserted to provide a load so that the main body unit sinks in the water.  Itoh discloses a main body unit (1 OR 1-3); a lip unit (2 OR 2c,3c) inclined with respect to the longitudinal direction of the main body unit (see Fig. 28 OR see Fig. 1); wherein the main body unit comprises a load adjusting part (9, 12, 13, 15, 16 OR 2a,3a) configured to adjust a gradient of the main body unit by changing a center of gravity in the main body unit; and an insertion part (10, 20, 22, 23 OR 2b,3b) into which a weight is inserted to provide a load so that the main body unit sinks in the water.  It would have been obvious to one of ordinary skill in the art to modify the main body unit of Brown such that it comprises a load adjusting part configured to adjust a gradient of the main body unit by changing a center of gravity in the main body unit; and an insertion part into which a weight is inserted to provide a load so that the main body unit sinks in the water in view of Itoh or Kato et al. in order to provide a means for changing the center of gravity of the main body unit toward the rear of the main body unit during casting to increase the casting distance of the lure and to provide a means for adding ballast to the bottom of the main body unit to assist in maintaining the main body unit in an upright orientation during retrieval in the water by increasing the weight distribution toward the bottom of the main body unit.
In regard to claim 6, Brown and Itoh or Kato et al. disclose wherein the load adjusting part comprises:  a rail member (10, 15 of Itoh; 2a, 3a of Kato et al.) elongated in the longitudinal direction of the main body unit; and a weight member (9 of Itoh; 4 of Kato et al.) inserted into the rail member and configured to move on the rail member and provide a weight so that the center of gravity of the main body unit is adjusted in accordance with a position of the weight member.
In regard to claim 7, Brown and Itoh or Kato et al. disclose wherein the rail member is formed in a tubular shape (see Figs. 25a-28 of Itoh OR Figs. 1-3 of Kato et al.), the weight member moves on the rail member, and one end of the rail member is bent toward a lower portion of the main body unit (10, 15 extend forwardly and then downwardly into 13 adjacent bottom of body unit 1; forward end of 2a, 3a of Itoh is bent toward portion of 2-3 of Kato et al.).
In regard to claim 8, Brown and Itoh or Kato et al. disclose wherein the rail member is inclined downward so that the weight member is positioned on the lower portion of the main body unit (at 13 of Itoh as shown in Fig. 28; at lowermost forward end of 2a-3a of Kato et al. as shown in Fig. 1) in a state in which no external force is applied.
In regard to claim 9, Brown and Itoh or Kato et al. disclose wherein the insertion part has a plurality of spaces (20, 22, space below 10 in Fig. 28 of Itoh; 20, 17b, 18b of Kato et al.) formed in a lower portion of the main body unit so that a plurality of weights (21-23 of Itoh; 5, 21 of Kato et al.) is inserted into the plurality of spaces.












Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



DWA